Citation Nr: 1614290	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-22 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010) for additional right knee disability as a result of a May 2006 total right knee arthroplasty at a VA facility.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee disability has 
been previously remanded by the Board in April 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred additional right knee disability due to a total right knee replacement surgery, as well as a transfer to a private hospital due to a belief that he had incurred a myocardial infarction.  The Veteran asserts that he did not have a myocardial infarction, and that the transfer, which he believes was unnecessary, caused his knee to be additionally injured.  The record does not contain records from North Shore Hospital, the private facility to which the Veteran was transferred.  As the Veteran's contentions center in part around this transfer, North Shore Hospital's records of the Veteran's condition after the transfer was completed are relevant to the Veteran's claim.  Upon remand, VA should attempt to obtain these records.  

Additionally, the Board notes that the VA opinions of record focus upon the surgery itself, and do not specifically consider the Veteran's contentions that the transfer to North Shore Hospital was unnecessary and caused his additional knee injury.  A supplemental opinion should be obtained that considers the effects of the transfer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization, request records of the Veteran's medical treatment at North Shore Hospital, to specifically include records from May 2006.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  After completing the above development, forward the claims file to an appropriate medical clinician and obtain a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that:

i) the Veteran incurred additional right knee disability as a consequence of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; or

 ii) any additional right knee disability was proximately caused by an event not reasonably foreseeable resulting from VA surgery or other treatment.  

The clinician is to specifically discuss both the postponed May 2006 total right knee replacement surgery, and the transfer of the Veteran from VA care to North Shore Hospital on May 15, 2006.  The clinician should address the Veteran's contention that this transfer was unnecessary because he did not have a myocardial infarction, and that the VA physicians should have realized that his chest pain was a result of his medication.  Any opinion offered should be supported by a complete rationale.  

3.  After completing all of the above development, readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010) for additional right knee disability as a result of a May 2006 total right knee arthroplasty at a VA facility.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




